EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with WILLIAM R. UHR (Reg. No. 71282) on 08/09/2022.

The claims have been amended as follows (underlined details are added, details in the [ ] are removed): 

Claim 12-14 (cancelled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites method for characterizing a string pattern of a ball game racket frame strung in a string bed plane, wherein the intersecting strings of the string pattern form closed cells, said method comprising the steps of
(a) creating an image of the string pattern with a viewing axis perpendicular to the string bed plane;

(b) automatically determining closed cells in at least one area of the string pattern from the image;
(c) automatically determining the respective size of the determined closed cells;
(d) classifying the closed cells according to their size;
(e) representing the string pattern image along with an indication of the class of the closed cells.

The related prior art does not anticipate or render obvious the invention above:
Kapheim et al. (EP 2689814 A1) discloses a racquet configured with fewer cross strings than main strings (abstract) and utilizing high speed video system for testing (¶0009-0010). However, the reference is silent on details about the invention of claim 1 regarding (1) creating an image of the string pattern with a viewing axis perpendicular to the string bed plane; automatically determining closed cells in at least one area of the string pattern from the image; automatically determining the respective size of the determined closed cells; classifying the closed cells according to their size; representing the string pattern image along with an indication of the class of the closed cells.
Menneglier et al. (WO 2020183018 A1) discloses method for recycling ropes including the identification step for the strings of tennis rackets consists in making a transverse cut, taking a photo with magnification, and analyzing the groups of filaments, to deduce therefrom a classification among at least the types following: single multi-filaments, multi-core multi-filaments, multi-core multi-sheath, multi-core single-sheath (abstract, ¶0022, 0077-0078, and claim 9). However, the reference is silent on details about (1).
Crawford et al. (“Spin and String Patterns Old, New, and Illegal”, Jan 2013) discloses various string pattern set up with same or different strings and the spin comparison for those various setup (Part 2). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 1. The above references, in combination, do not render obvious the claimed invention regarding to details about creating an image of the string pattern with a viewing axis perpendicular to the string bed plane; automatically determining closed cells in at least one area of the string pattern from the image; automatically determining the respective size of the determined closed cells; classifying the closed cells according to their size; representing the string pattern image along with an indication of the class of the closed cells. Therefore, claims 1 and its dependent claims are allowable.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643